DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 02/17/2021. Claims 1-20 are pending of which claims 1,5, 13, 15  and 20 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US 2019/0349619, and further in view of Sherman US 2015/0199752.
Regarding 1, and 15, Chan teaches a method, and device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
["The elements of a method, process, routine, or algorithm described in connection with the embodiments disclosed herein can be embodied directly in hardware, in a software module executed by a processor device, or in a combination of the two. A software module can reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of a non-transitory computer-readable storage medium. An exemplary storage medium can be coupled to the processor device such that the processor device can read information from, and write information to, the storage medium. In the alternative, the storage medium can be integral to the processor device. The processor device and the storage medium can reside in an ASIC. The ASIC can reside in a user terminal. In the alternative, the processor device and the storage medium can reside as discrete components in a user terminal. ", ¶386]

transmission of data by a first device to one or more first devices( number of reposted ,shared content to additional devices original posted by another user/device , ¶156); and 
["The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]

reception of data by the first device from one or more second devices  comprising  third device(number of posts by a original posting user/person(i.e. potential influencer to a first device that may repost), ¶156); 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase", ¶156]

generating, based upon the network traffic, a network profile associated with the plurality of devices, wherein the network profile is indicative of: 
["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise", ¶157]

one or more sets of transmission metrics of the first device corresponding to a measure of transmissions of data by a first device to the one or more first devices; and( number of reposted ,shared content to additional devices original posted by another user/device . ie repsot  by a person that received a post from someone else, ¶156);
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase", ¶156]

 one or more sets of reception metrics of the first device, corresponding to a measure of receptions of data, by the first device from the one or more second devices(number of posts by a original posting user/person or repost by another user that are further respoted, ¶156);  
["The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]

generating content based upon the network profile; and(correlated content is identified and presented to users, ¶s 185, 186)
["FIG. 16 illustrates an example process for selecting content for an interactive interstitial (e.g., a trivia quiz interstitial). At block 1602, the process accesses the name of the content (or other content identifier) being played (e.g., the program or program segment) and the current play position (the current elapsed play time). At block 1604, the process accesses a database and issues a query for related content (e.g., to generate a quiz to populate an interstitial) using the content name (or other identifier) and optionally the play position. As similarly discussed above, the content related data may include may include the names or other identifiers of writers, directors, producers, artists, performers, other people that appear in the program or at the program segment currently being played, optionally in association with their respective titles/job functions/character names. ", ¶185]
 transmitting the content to a fourth device(correlated content is identified and presented to users, ¶s 185, 186).
[“At block 1606, a determination is made as to whether the data relates to an event or character appearance that has not yet occurred, but will occur after the display of the interactive interstitial. If a determination is made that the data relates to an event or character appearance that has not yet occurred, but will occur after the display of the interactive interstitial, at block 1608, the data is excluded from being used for the quiz question (e.g., to avoid prematurely revealing a plot event, and so to avoid spoiling the movie for the user).”, ¶186]

Chan  teaches identifying  highly influential users such the their content can be identified  and recommended  teaches both consideration of number of posts(reception metrics) and number of reposts(transmission metrics)  but does not teach  a influence score combining such  metrics and thus does not teach determining an influence score, indicative of an amount of influence that data transmitted from the third device to the first device has on a user of the first device, based upon the network profile indicative of the one or more sets of transmission metrics  of the first device and the one or more sets of reception metrics of the first device. Sherman in the same field of endeavor of identifying influencers for content identification and recommendation teaches a system for identifying influencers. Sherman teaches determining an influence score, indicative of an amount of influence that data transmitted from the third device to the first device has on a user of the first device, based upon the network profile indicative of the one or more sets of transmission metrics  of the first device and the one or more sets of reception metrics of the first device (percentage of tweets that are retweeted is a score base on a ratio of reception metric(tweets) to (transmission metrics(retweets) ,  average count of tweets per original tweet is also a score using the reception and transmission metrics, ¶55).
[“In one example embodiment, an influencer may be identified by analyzing social media. For example, one or more tweets published on the Twitter service of Twitter Inc. of San Francisco, Calif., USA may be analyzed by searching for a particular keyword, such as "handbags", or by searching for the keyword and a number of synonyms of the keyword. An influencer may be recognized by one or more of: 1) a number of tweets related to a topic; 2) an accuracy of a hashtag for a topic; 3) a percentage of tweets from the influencer that are re-tweeted by other users; 4) an average count of re-tweets of the influencer's original tweet; 5) a count of occurrences of a tweet; 6) an accuracy of a tweet; and the like.”, ¶55]


	
Regarding claim 2, Chan teaches wherein the analyzing the activity of the plurality of devices comprises analyzing the activity based upon a first topic to identify the network traffic; and the network traffic and the network profile are associated with the first topic.
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase.", ¶156]


Regarding claim 3, Chan teaches selecting, based upon the influence score, a content item associated with the first topic, wherein: the generating the content is performed based upon the selecting the content item; the content comprises the content item; and the fourth device is the same as the third device(influential user are identified by scoring and supplemental content identified and provide to the users, ¶55,56).
["The system 102 may use the supplemental content identification module or other tool to periodically review the video hosting websites to ensure that the selected videos for a given program are still available to be streamed to the user display. If the system 102 determines that certain videos that had already been included in scheduled program are no longer available, the system may find alternative videos of similar length (e.g., based on a length tag or other length indication) and subject matter (e.g., because the alternative video had been previously manually designated as an alternate video from the specific program, based on a subject tag or other indication) to substitute in place of the missing videos, as discussed in greater detail herein. Similarly, the system 102 may periodically review other content hosting websites to ensure that the selected content items (e.g., microblog postings, social networking page postings, etc.) for a given program are still available to be provided to the user terminal. If the system 102 determines that certain other content items that have already been included in scheduled program are no longer available, the system may find alternative content of similar length (e.g., based on a length tag or other length indication), type, and/or subject matter to substitute in place of the missing content. ", ¶56]


 ["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]

Regarding claim 5, Chan teaches wherein: the network profile is indicative of one or more sets of reaction metrics associated with the first device, wherein a first set of reaction metrics of the one or more sets of reaction metrics corresponds to a measure of reactions to receptions of data from the third device; and the determining the influence score is performed based upon the first set of reception metrics and the first set of reaction metrics.
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re-posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]

Regarding claim 6, Chan teaches wherein the generating the network profile comprises: analyzing the network traffic to identify a set of network traffic, associated with a first type of data, associated with the first device; and determining the one or more sets of transmission metrics and the one or more sets of reception metrics based upon the set of network traffic(the type , social media posting, blogs etc of the content share is determined, ¶305).

["For example, the user interface may enable a programmer to specify a name for the program, keywords associated with the subject matter of the program, a program length, a maximum content item length, a minimum content item length, the desired content-type (e.g., recorded video clips, still images, social media postings, blog streams, etc.), content sources (e.g., content hosting sites), content item popularity thresholds, content item author popularity thresholds, social influence ratings (e.g., scores or rankings), etc. ", ¶305]

Regarding claim 7, Chan teaches determining an influence score, associated with the first device and the third device, based upon the network profile; 
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re-posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]

selecting, based upon the influence score, a content item associated with the first topic, wherein: the generating the content is performed based upon the selecting the content item; the content comprises the content item; and the fourth device is the same as the third device;  (influential user are identfied by scoring and supplemental content identified and provide to the users, ¶s55,56).
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re-posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]

["The system 102 may use the supplemental content identification module or other tool to periodically review the video hosting websites to ensure that the selected videos for a given program are still available to be streamed to the user display. If the system 102 determines that certain videos that had already been included in scheduled program are no longer available, the system may find alternative videos of similar length (e.g., based on a length tag or other length indication) and subject matter (e.g., because the alternative video had been previously manually designated as an alternate video from the specific program, based on a subject tag or other indication) to substitute in place of the missing videos, as discussed in greater detail herein. Similarly, the system 102 may periodically review other content hosting websites to ensure that the selected content items (e.g., microblog postings, social networking page postings, etc.) for a given program are still available to be provided to the user terminal. If the system 102 determines that certain other content items that have already been included in scheduled program are no longer available, the system may find alternative content of similar length (e.g., based on a length tag or other length indication), type, and/or subject matter to substitute in place of the missing content. ", ¶56]

and presenting the content item via a platform associated with the first type of data(correlated content is identified and presented to users, ¶s 185, 186).
[“At block 1606, a determination is made as to whether the data relates to an event or character appearance that has not yet occurred, but will occur after the display of the interactive interstitial. If a determination is made that the data relates to an event or character appearance that has not yet occurred, but will occur after the display of the interactive interstitial, at block 1608, the data is excluded from being used for the quiz question (e.g., to avoid prematurely revealing a plot event, and so to avoid spoiling the movie for the user).”, ¶186]

Regarding claim 8, Chan teaches wherein: the influence score is indicative of an amount of influence that data, associated with the first type of data, transmitted from the third device to the first device has on a user of the first device in association with the first topic.
["The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]

Regarding claim 9, Chan teaches wherein at least one of: the first type of data corresponds to instant messages and the platform corresponds to an instant messaging platform; the first type of data corresponds to social media messages and the platform corresponds to a social media platform; or the first type of data corresponds to emails and the content can be shared via multiple platforms, social media platforms, sms, email etc, ¶s 305 , 389).
["For example, the user interface may enable a programmer to specify a name for the program, keywords associated with the subject matter of the program, a program length, a maximum content item length, a minimum content item length, the desired content-type (e.g., recorded video clips, still images, social media postings, blog streams, etc.), content sources (e.g., content hosting sites), content item popularity thresholds, content item author popularity thresholds, social influence ratings (e.g., scores or rankings), etc. ", ¶305]
["The notifications and user interfaces described herein may be provided via a Web page, a dedicated or non-dedicated phone application, computer application, a short messaging service message (e.g., SMS, MMS, etc.), instant messaging, email, push notification, audibly, and/or otherwise. ", ¶389]

Regarding claim 11, Chan teaches wherein: the first device is associated with one or more services; and the one or more services are performed via the transmission of data by the first device to the one or more first devices and the reception of data by the first device from the one or more second devices(various services such as social networking services video posting etc are use to facilitate the posting and sharing of identified content , ¶130), 
the method comprising: identifying, based upon the network profile, one or more third devices for performance of the one or more services, wherein: the one or more third devices comprise the fourth device(authors i.e. original posting users with high influence/popularity are identified, ¶306)
[" For example, the user interface may enable a programmer to specify a name for the program, keywords associated with the subject matter of the program, a program length, a maximum content item length, a minimum content item length, the desired content-type (e.g., recorded video clips, still images, social media postings, blog streams, etc.), content sources (e.g., content hosting sites), content item popularity thresholds, content item author popularity thresholds, social influence ratings (e.g., scores or rankings), etc. ", ¶306] 
the transmitting the content is performed responsive to the identifying the one or more third devices comprising the fourth device; and the content comprises one or more instructions for performing the one or more services.
["Examples of interactive interstitial types may include games (e.g., crossword puzzles, chess, checkers, 20 questions, etc.), trivia questions (e.g., trivia questions regarding programs, actors, directors, writers, politicians, sport statistics, album sales, album names, car brands, etc.), social media interactions, ticketing, voting, etc. Other examples of interstitials (which may or may not be interactive) include weather interstitials (e.g., where the system accesses geolocation information of the user, accesses corresponding weather information from a weather information database, and displays the weather information, such as temperature, rain, wind, weather maps, via the interstitial), health information interstitials (e.g., providing health-related information from wearables or scales), promotional interstitials (providing information regarding upcoming programs or regarding products or services), social media feed interstitials (e.g., displaying posts and/or post feedback from user specified social networking services, such as microblogs, photograph posting services, video posting services, etc.), an informational dashboard regarding the user's day (e.g., incoming email, calendared events, social network feeds, etc.), find friends interstitials, advertisements, and news feeds interstitials. ", ¶130]

Regarding claim 12, Chan teaches wherein: at least one of the identifying the one or more third devices or the transmitting the content are performed responsive to a determination that a probability of failure of the first device exceeds a threshold probability of failure.
["The node may differently weight various inputs. The weighted inputs may be summed and a function may be applied to the summed weighted inputs to generate a prediction as to a user's response to an interstitial for a given placement in a given program. The prediction may be compared to the user's actual historical response. If there is a difference, the difference constitutes a prediction error. The weights may be adjusted and the prediction may be performed again to determine if the error has decreased or increased. The weights may be repeatedly adjusted until the error cannot be reduced any further or until a certain number of iterations have been performed. A gradient descent process may be utilized to reduce the error. ", ¶337]

Regarding claim 13, Chan teaches wherein: the one or more sets of transmission metrics are indicative of at least one of: a rate at which the first device performs transmissions of data to the second device; or a quantity of transmissions of data by the first device to the second device(number of re-tweets retransmission etc, ¶156) 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]

(number of videos posted etc ¶53) .
[“For example, the indications (e.g., social presence, social rating, number of followers, number of posted videos,” ¶53]

Regarding claim 14, Chan teaches wherein: the first set of reaction metrics is indicative of at least one of: a rate at which the first device reacts to receptions of data from the third device; or a quantity of reactions performed by the first device in response to receptions of data from the third device(number of re-tweets retransmission etc, ¶156) 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]

Regarding claim 15, Chan teaches wherein: the first set of reaction metrics is indicative of at least one of: a rate at which the first device reacts to receptions of data from the third device; or a quantity of reactions performed by the first device in response to receptions of data from the third device.
["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise", ¶157]


. ["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise. ", ¶157]

Regarding claim 17, Chan teaches wherein: the content item is associated with the first topic; and the influence score is indicative of an amount of influence that data transmitted from the third device to the first device has on a user of the first device in association with the first topic.
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re-posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]

Regarding claim 18, Chan teaches wherein: the first set of transmission metrics is indicative of at least one of: a rate at which the first device performs transmissions of data to the number of re-tweets retransmission etc, ¶156) 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase. The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). ", ¶156]
 
and the first set of reception metrics is indicative of at least one of: a rate at which receptions of data by the first device from the third device occur; or a quantity of receptions of data by the first device from the third device(number of videos posted etc ¶53) .
[“For example, the indications (e.g., social presence, social rating, number of followers, number of posted videos,” ¶53]

Regarding claim 19, Chan teaches wherein: the network profile is indicative of one or more sets of reaction metrics associated with the first device, wherein a first set of reaction metrics of the one or more sets of reaction metrics corresponds to a measure of reactions to receptions of data from the third device(number or rate of likes, comments, re-posting of a another post, ¶55)
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re -posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]
 the first set of reaction metrics is indicative of at least one of: a rate at which the first device reacts to receptions of data from the third device; or a quantity of reactions performed by the first device in response to receptions of data from the third device(number or rate of likes, comments, re-posting of a another post, ¶55)
["By way of further example, the system may access the number of followers a blogger (e.g., a microblogger) has and/or the number of times a given blog post has been re -posted by others in determining which blog posts to select for a program. Other example factors that may be taken into account in selecting content may include the number of replies that were received in response to a content posting, the number of likes a posting received, the number of different social networking sites a posting was reposted too, an engagement or influence rating of a posting user (which may be based at least in part on engagement measurements, such as the ratio of reactions generated by content posted by the user over the number of content postings, and/or where the rating may be generated by the system 102 and/or accessed from one or more influence rating services, such as KLOUT.RTM., KRED.RTM., PEERINDEX.RTM., etc.), etc. ", ¶55]

and the determining the influence score is performed based upon the first set of reception metrics and the first set of reaction metrics(metric such as ¶55 is used as discussed in ¶157 to score a user’s popularity, or other words influence score,¶305).
["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise", ¶157]
[“Referring now to FIG. 10, an example process for automatically assembling a program from multiple content items will be discussed. The process may optionally be performed using the automatic program generation module discussed above. At block 1002, a user interface is provided via which a programmer (where the programmer programs shows and may be unfamiliar with software programming languages) can specify criteria and rules for selecting content items for a program. For example, the user interface may enable a programmer to specify a name for the program, keywords associated with the subject matter of the program, a program length, a maximum content item length, a minimum content item length, the desired content-type (e.g., recorded video clips, still images, social media postings, blog streams, etc.), content sources (e.g., content hosting sites), content item popularity thresholds, content item author popularity thresholds, social influence ratings (e.g., scores or rankings), etc.”, ¶305]


Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan/Sherman as applied to claim 1, and further in view of  Kovega US 2018/0295146.
(past activity is learned/determined ¶137, such a frequency of transactions(i.e. sending email, or other communication), ¶112)
monitoring second activity associated with the first device; comparing the second activity with the first activity pattern to determine a difference between the second activity and the first activity pattern; and(detecting a change in activity above in first time period to and in the second period being above a threshold to conclude whether an account is possible comprosmised¶s137-141)
determining, based upon the difference, a threat level associated with the second activity, wherein the content is indicative of the threat level(if unusual activity in first period and second period is above threshold, can concluded that account is likely hacked  ¶s137-141)
["At step 1104, the tracking server 250 may determine that the user activity associated with the email service 225 exceeds a first predetermined threshold of user activity during the first time period, the first predetermined threshold having been determined based on past user activity associated with the email service 225 and performed on each client device of the plurality of client devices 210 by a respective user, the user activity exceeding the first predetermined threshold being indicative of a potentially abnormal user activity on the email service 225 associated with the first client device 100. In some embodiments, each one of the email service 225, the social media service 235 and the money transfer service 245 may be associated with a respective first predetermined threshold based on past user activity associated respectively with each one of the email service 225, the social media service 235 and the money transfer service 245 and based on past user activity. The method 1100 may then advance to step 1106. ", ¶137]
["At step 1108, the tracking server 250 may determine that the user activity exceeds a second predetermined threshold of user activity during the second time period, the second predetermined threshold having been determined based on past user activity associated with the email service 225 the user activity exceeding the second predetermined threshold being indicative of an abnormal user activity. In some embodiments, the second predetermined threshold may be a single global threshold for the user activity on the email service 225, the social media service 235 and the money transfer service 245. The method 1100 may then advance to step 1110. ", ¶141]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Chan with the methods of detecting changes in user activity in a social network as taught by Kovega. The reason for this modification would be to detect and mitigate hacking of social media accounts.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 1, and further in view of  Kovega US 2018/0295146 and Jakobsson US 2018/0091478.
Regarding claim 20, Chan teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: analyzing activity of a plurality of devices to identify network traffic, wherein the network traffic comprises: 
["The elements of a method, process, routine, or algorithm described in connection with the embodiments disclosed herein can be embodied directly in hardware, in a software module executed by a processor device, or in a combination of the two. A software module can reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of a non-transitory computer-readable storage medium. An exemplary storage medium can be coupled to the processor device such that the processor device can read information from, and write information to, the storage medium. In the alternative, the storage medium can be integral to the processor device. The processor device and the storage medium can reside in an ASIC. The ASIC can reside in a user terminal. In the alternative, the processor device and the storage medium can reside as discrete components in a user terminal. ", ¶386]

number of reposted ,shared content to additional devices original posted by another user/device , ¶156); and 
["The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]

reception of data by the first device from one or more second devices(number of posts by a original posting user/person or repost by another user that are further respoted, ¶156); 
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase", ¶156]
 
generating, based upon the network traffic, a network profile associated with the plurality of devices, wherein the network profile is indicative of: 
["For example, if an interstitial prompts a user to post a hash tagged phrase or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic, the system may count the number of times the hash tagged phrase was posted, and use that count in determining the popularity or success of the interstitial. Optionally, the system may issue queries to determine the number of times a hash phrase was tagged, and display the number of times the hash phrase was tagged to the user in a subsequent interstitial to indicate the popularity of the user's posted phrase. The ranking or popularity indication (number of actions taken, number score, grade score, etc.) may be presented to users via the interstitial, via another interstitial, via an interstitial library user interface, or otherwise", ¶157]

one or more sets of transmission metrics associated with the first device, wherein a first set of transmission metrics of the one or more sets of transmission metrics corresponds to a  number of reposted ,shared content to additional devices original posted by another user/device , ¶156);
["By way of yet further illustration, if a social presence interstitial prompts the user to post a hash tagged phrase (e.g., #ILovePluto.tv) to a given microblog (or a phrase with other labels or metadata tags used on make it easier for users to find messages directed to specific topic), the system can then conduct a search of the user's microblog account to determine if the user posted the hash tagged phrase", ¶156]
 
one or more sets of reception metrics associated with the first device, wherein a first set of reception metrics of the one or more sets of reception metrics corresponds to a measure of receptions of data, of the network traffic, from a third device of the one or more second devices(number of posts by a original posting user/person ¶156);  
["The system can also monitor any such posting to identify reactions by other users to the posting (e.g., likes, re-transmission or reposting of the user's posting, comments, etc.). The system may cause a subsequent (or the same) interstitial to present an indication to the user that the user has posted the hash tagged phrase and/or the reaction of others to the hash tagged phrase (e.g., the number of likes, sharings, re-transmissions, reposting, comments, and/or the comment content/text). Optionally, the user may identify via a user interface one or more social network and/or content sharing accounts via a link to the user's social network page or feed, and/or via a user identifier and passwords for such accounts, which may be stored in memory and later used to monitor the user's posting. ", ¶156]
 
Chan teaches monitoring the behavioral patterns of users in a social network but does not teach analyzing the network profile to determine a first activity pattern associated with the first device; wherein the first activity pattern is indicative of a first data receptions by the first device monitoring second activity associated with the first device; wherein the second activity is indicative of the second data reception by the first device comparing the second activity indicative of the second data receptions by the first device with the first activity pattern indicative of the first data receptions by the first device to determine a difference between(i) the second activity indicative of data receptions by the first device and (ii) the first activity pattern indicative of the firs data receptions by the firs device; and determining, based upon the difference, (past activity is learned/determined ¶137 such a frequency of transactions(i.e. sending email, or other communication), ¶112 ); 
monitoring second activity associated with the first device, wherein the second activity is indicative of second data receptions by the first device(detecting a change in activity above in first time period to and in the second period being above a threshold to conclude whether an account is possible comprosmised¶s137-141 , change can be determine with respect to frequency of communication, ¶112)
comparing the second activity, indicative of first data receptions by the first device with the first activity pattern indicative of first data receptions by the first device to determine a difference between (i)the second activity indicative of the second data receptions by the first device and (ii) the first activity pattern indicative of the first data receptions by the first device; and determining, based upon the difference between the first activity and the second activity pattern, a threat level associated with the second activity(if unusual activity in first period and second period is above threshold i.e. sudden increase in communication,  can concluded that account is likely hacked  ¶s137-141  , change can be determine with respect to frequency of communication, ¶112)
["At step 1104, the tracking server 250 may determine that the user activity associated with the email service 225 exceeds a first predetermined threshold of user activity during the first time period, the first predetermined threshold having been determined based on past user activity associated with the email service 225 and performed on each client device of the plurality of client devices 210 by a respective user, the user activity exceeding the first predetermined threshold being indicative of a potentially abnormal user activity on the email service 225 associated with the first client device 100. In some embodiments, each one of the email service 225, the social media service 235 and the money transfer service 245 may be associated with a respective first predetermined threshold based on past user activity associated respectively with each one of the email service 225, the social media service 235 and the money transfer service 245 and based on past user activity. The method 1100 may then advance to step 1106. ", ¶137]
["At step 1108, the tracking server 250 may determine that the user activity exceeds a second predetermined threshold of user activity during the second time period, the second predetermined threshold having been determined based on past user activity associated with the email service 225 the user activity exceeding the second predetermined threshold being indicative of an abnormal user activity. In some embodiments, the second predetermined threshold may be a single global threshold for the user activity on the email service 225, the social media service 235 and the money transfer service 245. The method 1100 may then advance to step 1110. ", ¶141]
 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Chan with the methods of detecting changes in user activity in a social network as taught by Kovega. The reason for this modification would be to detect and mitigate hacking of social media accounts
Chan/Kovega does not teach generating a notification based upon the threat level; and transmitting the notification to at least one of the first device or a fourth device. Jakobsson in the same area of evaluation of abnormal message sending, teaches a system for determining when user accounts may have been compromised. Jakobsson teaches generating a notification based upon the threat level; and transmitting the notification to at least one of the first device or a fourth device(send challenge response or other actions to device to verify devices has not been hacked, ¶s143-146) .
["At step 1110, in response to determining that the user activity exceeds the second predetermined threshold, the tracking server 250 may trigger a user challenge procedure on the first client device 100, the user challenge procedure for authenticating the first user 203 of the first client device 100, the user challenge procedure being based on the user activity with the email service 225 during the first time period performed on the first client device 100. In some embodiments (where multiple services are tracked), the user challenge may be based on the user activity associated with one of the email service 225, the social media service 235 and the money transfer service 245 during the first time period. In other embodiments, the user challenge procedure may be based on other information associated with the first user 203 and the user account 307. In alternative embodiments, the user challenge procedure may ask the first user 203 for biometric data (such as fingerprint recognition via the first client device 100), a predetermined secret question or a CAPTCHA. The method 1100 may then advance to step 1112 or step 1114. ", ¶143]

(recipient of message from third device that has been identified a possibly hacked) or a fourth device(warning to administrator device) as taught by Jakobsson. The reason for this modification would be to warn the recipient and other administrators of compromised account such that the recipient(first device) may ignore or delete hacked messages or in the case of a fourth device (i.e. administrator’s device) allow the administrator to suspend or otherwise  perform actions to mitigate negative consequences of a hacked account.
	
	
Applicant Remarks

Applicant argues that the cited reference Sherman does not teach the alleged deficiencies for the independent claims 1 and 15.  The examiner contends that Sherman as presented teaches determination of an influence score based on reception and transmission metrics of Chan.  As presented in the rejection Chan teaches the determination of reception metric and transmission metrics. But does not teaches the combination of the transmission and reception metrics to determine an influence score. Sherman in the same field  with respect to social networking teaches determine a social reach score i.e. influence score of a user to identify influential users.  Sherman teaches a determining a ratio/rate of post that are retweeted.  The examiner disagrees, the cited references teaches the number of re-posts as a measure to identify influencers within a social network. Re-post implies that a post received from a third user was received by the first device and then re-posted by the first device. The examiner contends that re-posting implies that the recipient(first device) was influenced by the initial post from the third device(original poster/possible influencer) sufficient for the  recipient to  re-share the post/content with others(i.e. second devices). As amendment the claims recited a influence rd device  to a recipient/1st device)  and transmission metrics(number of re-posts from the recipient/1stdevice to another device/2nd device).  The newly cited reference teaches a ratio of posts to re-posts as a measure of how influential a user is and teaches  the influence score based upon transmission metrics and reception metrics. Motivation of such a modification is provided by the Sherman reference and would be obvious to one of ordinary skill to identify influential users such that the influential users may be generated content to share, such content may then be more likely to be distributed across a social network.
The applicant further argues with respect to claim 20 that Kovega is silent with respect to second activity indicative of second data reception and first activity indicative of first receptions. The examiner contends that Kovega teaches such limitations.  Kovega as presented in the rejection teaches determination of abnormal activity by a user exceeding a threshold in determining a compromised/hacked account. Kovega teaches such activity included frequency of activity. A person of ordinary skill would understand frequency of activity includes frequency of sending messages by a sender. An abnormal increase in frequency sent by a possibly compromised sending user directly relates to, i.e. implies  abnormal increase in reception metric,  posing of a message will always lead to the receiving of at least one message..  Thus the examiner contends that Kovega teaches determination of a difference of a first activity pattern and a second activity pattern as claimed.
The applicant further appears to argue that Kovega is directed more toward email communications rather than social posting. The examiner contends that the email communication of Kovega although exactly the same as  social postings are both  analogous in the social posting and email communication are still in essence communication from one device/person to another person/device one of ordinary skill recognizes the same problem of hacked email accounts exist for hacked social posting accounts. Thus a method of detecting a compromised  email account based unusual increase in email transmission could be applied to . 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456